      Case 1:17-cv-01400-NONE-SAB Document 144 Filed 12/16/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DENNIS CURTIS HISLE,                            )   Case No. 1:17-cv-01400-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING NOVEMBER 10, 2020
13          v.                                       )   FINDINGS AND RECOMMENDATIONS, AND
                                                         DIRECTING DEFENDANT TO FILE A
14                                                   )   RESPONSE TO PLAINTIFF’S MOTION FOR
     MARLYN CONANAN, et al.,
                                                     )   SUMMARY JUDGMENT WITHIN TWENTY-
15                  Defendants.                      )   ONE DAYS
                                                     )
16                                                   )   (ECF No. 140)
17          Plaintiff Dennis Curtis Hisle is appearing pro se and in forma pauperis in this civil rights
18   action pursuant to 42 U.S.C. § 1983.
19          On November 10, 2020, the Court issued Findings and Recommendations recommending that
20   Plaintiff’s motion for summary judgment filed on August 6, 2020, be denied. (ECF No. 140.)
21   Plaintiff filed objections to the Findings and Recommendations on December 3, 2020. (ECF No. 142.)
22          Based on a review of the record and Plaintiff’s objections, the Court finds the November 10,
23   2020 Findings and Recommendations shall be vacated they were issued prior to the scheduling order
24   previously set forth in this case. (See ECF No. 124.)
25   ///
26   ///
27   ///
28   ///
                                                         1
      Case 1:17-cv-01400-NONE-SAB Document 144 Filed 12/16/20 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that:

2             1.      The November 10, 2020 Findings and Recommendations are vacated; and

3             2.      Within twenty-one (21) days from the date of service of this order, Defendant shall file

4                     an opposition or statement of non-opposition to Plaintiff’s motion for summary

5                     judgment filed on August 6, 2020 (ECF No. 122.)

6
7    IT IS SO ORDERED.

8    Dated:        December 16, 2020
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
